In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Richmond County (Gigante, J.), dated May 11, 2005, as granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant made a prima facie showing of his entitlement to summary judgment dismissing the complaint by demonstrating that the noncompetition clause which the plaintiffs sought to enforce was not reasonably limited both temporally and geographically and, in opposition, the plaintiffs did not raise a triable issue of fact (see Trans-Continental Credit & Collection Corp. v Foti, 270 AD2d 250, 251 [2000]; cf. Michael G. Kessler & Assoc., Ltd. v White, 28 AD3d 724 [2006]; Stiepleman Coverage Corp. v Raifman, 258 AD2d 515, 516 [1999]).
The plaintiffs’ remaining contentions are without merit. Miller, J.E, Crane, Santucci and Luciano, JJ., concur.